— In an action to recover damages for assault, the defendant appeals from a judgment of the Supreme Court, Nassau County (McCaffrey, J.), dated February 11, 1982, which is in favor of the plaintiff and against him, upon a jury verdict, in the principal sum of $25,000. Judgment reversed, on the facts and as an exercise of discretion, without costs or disbursements, and a new trial granted on the issue of damages only, unless within 20 days after service upon plaintiff of a copy of the order to be made hereon, together with notice of entry, plaintiff shall serve and file in the office of the clerk of the Supreme Court, Nassau County, a written stipulation consenting to reduce the verdict as to damages to the principal sum of $15,000, and to the entry of an amended judgment accordingly. In the event that plaintiff so stipulates, then the judgment, as so reduced and amended, is affirmed, without costs or disbursements. The findings of fact as to liability are affirmed. The verdict was excessive to the extent indicated. Bracken, J. P., Brown, Niehoff and Boyers, JJ., concur.